Title: From Thomas Jefferson to Franklin Bache, 10 April 1824
From: Jefferson, Thomas
To: Bache, Franklin


Dear Sir
Monticello
Apr. 10. 24.
Your favor of Mar. 27. was duly recieved. the Visitors of our University will not make their final appointment of Professors until October next, when your application will be under their consideration. I am glad to find a son of my late friend Doctr Bache qualified to take a stand in so honorable a line of competition, and beg leave to assure you of my  respect and good wishes for your welfare.Th: Jefferson